BETHEA, J.
The appellant was convicted of unlawfully driving and operating a motor vehicle upon the highways, and his punishment assessed at confinement in the penitentiary for a term of six months. We find in the record an affidavit in due form, made by appellant, requesting that his appeal be dismissed. The request is granted; the appeal is dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.